Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Morgan Johnson on 4/30/21.

The application has been amended as follows: 

1.  (Currently amended) A solid herbicidal concentrate composition comprising a glyphosate salt component and a monocarboxylic acid salt, 
wherein the glyphosate salt component comprises glyphosate anions and a monovalent salt-forming cation, [[and]] 
wherein the molar ratio of the monovalent salt-forming cation to total glyphosate anions is from about 1.2:1 to about 1.75:1, and the glyphosate salt component concentration on an acid equivalent basis is at least about 20 wt.%, and
wherein the monocarboxylic acid salt has the formula R1-C(O)OM, wherein R1 is substituted or unsubstituted C1-C5 alkyl or substituted or unsubstituted C2-C5 alkenyl and M is an agriculturally acceptable cation.



3.  (Previously presented) The solid herbicidal concentrate composition of claim 1 wherein the monovalent salt-forming cation of the glyphosate salt component is selected from the group consisting of potassium, sodium, ammonium, isopropylammonium, monoethanolammonium, diethanolammonium, triethanolammonium, dimethylammonium, and mixtures thereof.

4.  (Canceled)  

5.  (Canceled) 

6.  (Previously presented) The solid herbicidal concentrate composition of claim 1 wherein the monovalent salt-forming cation of the glyphosate salt component consists essentially of potassium.

7.  (Previously presented) The solid herbicidal concentrate composition of claim 1 wherein the composition contains no more than about 1 wt.% of ammonium and/or diammonium glyphosate salts.

8.  (Canceled) 

9.  (Canceled) 

10. (Previously presented) The solid herbicidal concentrate composition of claim 1 wherein the glyphosate salt component concentration on an acid equivalent basis is from about 20 wt.% to about 80 wt.%.

11-15.  (Canceled)

16.  (Currently amended) The solid herbicidal concentrate composition of claim [[11]] 1 wherein M is an alkali metal cation selected from the group consisting of sodium, potassium, and mixtures thereof.

17.  (Previously presented) The solid herbicidal concentrate composition of claim 1 wherein the monocarboxylic acid salt comprises a salt-forming cation that is the same as the monovalent salt-forming cation of the glyphosate salt component.

18.  (Currently amended) The solid herbicidal concentrate composition of claim 16 wherein the monocarboxylic acid salt comprises a salt of an acid selected from the group consisting of formic acid, acetic acid, propionic acid and mixtures thereof.

19.  (Previously presented) The solid herbicidal concentrate composition of claim 1 wherein the monocarboxylic acid salt comprises sodium acetate and/or potassium acetate.

20.  (Canceled) 

21.  (Previously presented) The solid herbicidal concentrate composition of claim 1, wherein the concentration of the monocarboxylic acid salt is from about 0.25 wt.% to about 10 wt.% and  further comprises an auxin herbicide salt component wherein the auxin herbicide salt component comprises a salt of one or more auxin herbicides selected from the group consisting of 3,6-dichloro-2-methoxybenzoic acid (dicamba); 2,4-dichlorophenoxyacetic acid (2,4-D); 4-(2,4-dichlorophenoxy)butyric acid (2,4-DB); dichloroprop; 2-methyl-4-chlorophenoxyacetic acid (MCPA); 4-(4-chloro-2-methylphenoxy)butanoic acid (MCPB); 4-chlorophenoxyacetic acid; 2,4,5-trichlorophenoxyacetic acid (2,4,5-T); mecoprop; and mixtures thereof.

.

22.  (Canceled) 

23.  (Canceled)  

24.  (Previously presented) The solid herbicidal concentrate composition of claim 21 wherein the auxin herbicide salt component comprises a dicamba salt.

25.  (Original) The solid herbicidal concentrate composition of claim 24 wherein the dicamba salt is selected from the group consisting of the sodium salt of dicamba, the potassium salt of dicamba, the monoethanolamine salt of dicamba, the diglycolamine salt of dicamba, the dimethylamine salt of dicamba, and combinations thereof.

26.  (Canceled) 

27.  (Canceled) 

28.  (Previously presented) The solid herbicidal concentrate composition of claim 21 wherein the auxin herbicide salt component concentration on an acid equivalent basis is from about 10 wt.% to about 60 wt.%.

29.  (Previously presented) The solid herbicidal concentrate composition of claim 21 wherein the weight ratio of the glyphosate salt component to the auxin herbicide salt component on an acid equivalent basis is  from about 5:1 to about 1:10.

30.  (Previously presented) The solid herbicidal concentrate composition of claim 1, further comprising an additive comprising sulfate ions and/or sulfite ions.

31-35.  (Canceled)  

36.  (Currently amended) A solid herbicidal concentrate composition comprising:
an auxin herbicide salt component comprising an auxin herbicide selected from the group consisting of 3,6-dichloro-2-methoxybenzoic acid (dicamba); 2,4-dichlorophenoxyacetic acid (2,4-D); 4-(2,4-dichlorophenoxy)butyric acid (2,4-DB); dichloroprop; 2-methyl-4-chlorophenoxyacetic acid (MCPA); 4-(4-chloro-2-methylphenoxy)butanoic acid (MCPB); 4-chlorophenoxyacetic acid; 2,4,5-trichlorophenoxyacetic acid (2,4,5-T); mecoprop; and mixtures thereof, 
a co-herbicide salt component comprising glyphosate or glufosinate, and 
a monocarboxylic acid salt, wherein the monocarboxylic acid salt has the formula R1-C(O)OM, wherein R1 is substituted or unsubstituted C1-C5 alkyl or substituted or unsubstituted C2-C5 alkenyl and M is an agriculturally acceptable cation, 
wherein the co-herbicide salt component comprises one or more acidic co-herbicides comprising a first and a second ionizable acid groups and a monovalent salt-forming cation,  
wherein the molar ratio of the monovalent salt-forming cation to the first ionizable acid group is at least about 1.1:1, and 
wherein the auxin herbicide salt component concentration on an acid equivalent basis is at least about 10 wt.%.

37-59.  (Canceled) 

60.  (Previously presented) A method of preparing an aqueous herbicidal mixture, the method comprising mixing the solid herbicidal concentrate composition of claim 1 with water.

61. (Previously presented) A method of preparing an aqueous herbicidal mixture, the method comprising mixing the solid herbicidal concentrate composition of claim 1 with an auxin herbicide salt and water.
 
62.  (Canceled) 

63.  (Currently amended) A process for preparing a solid herbicidal concentrate composition of claim 1, the process comprising:
	mixing glyphosate acid, a base, and water to form a reaction mass, wherein the base comprises a monovalent salt-forming cation and the molar ratio of the monovalent salt-forming cation to glyphosate acid in the reaction mass is from about 1.2 to about 1.75;
	reducing the water content of the reaction mass to produce a herbicidal paste;
mixing [[a]] the monocarboxylic acid salt with the herbicidal paste; 
forming the herbicidal paste comprising the glyphosate salt and monocarboxylic acid salt to form herbicidal granules; and
drying the herbicidal granules to produce the solid herbicidal concentrate composition.
  
64-71. (Canceled)  

72.  (Currently amended) A process for preparing a solid herbicidal concentrate composition of claim 21, the process comprising:
	mixing glyphosate acid, an auxin herbicide acid, a base, and water to form a reaction mass, wherein the amount of base is sufficient to fully neutralize the auxin herbicide acid and neutralize from about 1.2 to about 1.75 of the ionizable acid groups of the glyphosate acid;
	reducing the water content of the reaction mass to produce a herbicidal paste;
mixing [[a]] the monocarboxylic acid salt with the herbicidal paste; 
forming the herbicidal paste comprising the glyphosate salt, auxin herbicide salt, and monocarboxylic acid salt to form herbicidal granules; and
drying the herbicidal granules to produce the solid herbicidal concentrate composition.

73-76. (Canceled)  

77.  (Currently amended) A process for preparing a solid herbicidal concentrate composition of claim 36, the process comprising:
	mixing a co-herbicide acid, a base, and water to form a reaction mass comprising [[a]] the co-herbicide salt, wherein the co-herbicide acid comprises a first and a second ionizable acid groups, the base comprises the monovalent salt-forming cation, and the molar ratio of the monovalent salt-forming cation to the first ionizable acid group is at least about 1.1:1;
	reducing the water content of the reaction mass to produce a herbicidal paste;
	mixing [[a]] the monocarboxylic acid salt and [[a]] the auxin herbicide salt with the herbicidal paste; 
forming the herbicidal paste comprising the co-herbicide salt, monocarboxylic acid salt and auxin herbicide salt to form herbicidal granules; and
drying the herbicidal granules to produce the solid herbicidal concentrate composition.

78.  (Canceled)

79.  (Currently amended) A process for preparing a solid herbicidal concentrate composition, the process comprising:
	mixing an auxin herbicide acid, a co-herbicide acid, a base, and water to form a reaction mass, wherein the co-herbicide acid comprises a first and a second ionizable acid groups and wherein the amount of base is sufficient to fully neutralize the auxin herbicide acid and neutralize from about 1.2 to about 1.75 of the ionizable acid groups of the co-herbicide acid;
	reducing the water content of the reaction mass to produce a herbicidal paste;
mixing a monocarboxylic acid salt with the herbicidal paste; 
forming the herbicidal paste comprising the auxin herbicide salt, co-herbicide salt, and monocarboxylic acid salt to form herbicidal granules; and
drying the herbicidal granules to produce the solid herbicidal concentrate composition,
wherein the auxin herbicide salt component comprises an auxin herbicide selected from the group consisting of 3,6-dichloro-2-methoxybenzoic acid (dicamba); 2,4-dichlorophenoxyacetic acid (2,4-D); 4-(2,4-dichlorophenoxy)butyric acid (2,4-DB); dichloroprop; 2-methyl-4-chlorophenoxyacetic acid (MCPA); 4-(4-chloro-2-methylphenoxy)butanoic acid (MCPB); 4-chlorophenoxyacetic acid; 2,4,5-trichlorophenoxyacetic acid (2,4,5-T); mecoprop; and mixtures thereof, 
wherein the co-herbicide salt component comprises glyphosate or glufosinate, and 
wherein the monocarboxylic acid salt has the formula R1-C(O)OM, wherein R1 is substituted or unsubstituted C1-C5 alkyl or substituted or unsubstituted C2-C5 alkenyl and M is an agriculturally acceptable cation.

80.  (Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the instant invention wherein the glyphosate salt component comprises glyphosate anions and a monovalent salt-forming cation, and  wherein the molar ratio of the monovalent salt-forming cation to total glyphosate anions is from about 1.2:1 to about 1.75:1.
The Applicant discovered over neutralizing the glyphosate salt component to obtain a ratio of cation:glyphosate anion 1.1 or 1.2 or 1.3  to  1.75 reduces the loss of protonated monocarboylic acid in the combination of glyphosate salt and monocarboxylic salt in the preparation of solid herbicide composition concentrate in comparison to making a similar herbicide composition where the ratio of cation:glyphosate anion is 1:1 for the glyphosate salt component. See Table 3 using sodium acetate. The over neutralized glyphosate salt component prevents the monocarboxylic acid salt component from converting to a protonated monocarboxylic and subsequently volatizing. Applicant has also demonstrated that when an auxin herbicide is added to this combination of monocarboxylic acid salt plus over neutralized glyphosate salt component to obtain a ratio of cation:glyphosate anion of 1.1 or 1.2  to  1.75 in the glyphosate salt component, the loss of auxin herbicide is reduced  in comparison a similar herbicide composition where the ratio of cation:glyphosate anion is 1:1 for the glyphosate salt component. See Table 4.1 using Dicamba. Although only sodium acetate was tested the monocarboxylic acid salt claimed are structurally similar to sodium acetate tested; therefore, it is expected that the monocarboxylic acid salt claimed would yield a similar result as sodium acetate. This same conclusion can be drawn for the other auxin herbicides recited in the claims with dicamba, i.e. they are all structurally similar auxin herbicides. Glyphosate and glufosinate are structurally similar expecting to yield similar results when tested with claimed monocarboxylic acid salts and auxin herbicides. The real discovery here is that there is a benefit of over neutralizing the glyphosate salt component in the making of solid glyphosate composition concentrate and that benefit is the reduction in loss of the auxin herbicide as well as the monocarboxylic acid salt. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALTON N PRYOR/Primary Examiner, Art Unit 1616